Citation Nr: 9915108	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-41 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service connected right hallux valgus on an 
extra-schedular basis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service connected left hallux valgus on an 
extra-schedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1972 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted 
service connection for bilateral hallux valgus and assigned a 
10 percent disability rating for each foot, effective in 
December 1992. 

The case was previously before the Board in July 1996, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected right hallux valgus is 
manifested by 30 degrees of dorsiflexion, 5 degrees of 
plantar flexion, pain on range of motion and a hypertrophic 
scar.  

3.  The veteran's service-connected left hallux valgus is 
manifested by 30 degrees of dorsiflexion, 5 degrees of 
plantar flexion, pain on range of motion and a dull 
perception to stimuli.  

4.  The veteran's hallux valgus disabilities do not present an 
exceptional or unusual disability picture rendering 
impractical the application of the regular schedular standards 
that would have warranted referral of the case to the Under 
Secretary for Benefits, or the Director of Compensation and 
Pension Service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service connected right hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 5280, 7804 (1998).  

2.  The criteria for a rating in excess of 10 percent for the 
service connected left hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 5280, 7804 (1998). 

3.  Referral of this case to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for consideration of extra-schedular ratings is not 
required by the evidence of record in this case. 38 C.F.R. §§ 
3.321(b)(1); 4.16(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has recharacterized the issues in order to comply 
with the recent opinion by the United States Court of Appeals 
for Veterans Affairs (Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that case, the Court held, in pertinent 
part, that the RO had never properly provided the appellant 
with a statement of the case (SOC) concerning an issue, as 
the document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson v. West, 12 
Vet. App.  at 132 (emphasis in the original).  The Court then 
indicated that "this distinction is not without importance in 
terms of VA adjudicative actions," and remanded the matter 
for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issues on appeal as claims for increased disability ratings, 
rather than as a disagreement with the original rating award 
for the service connected back disorder.  However, the RO 
issued a SOC providing the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation for these conditions.  In addition, the 
appellant's pleadings herein clearly indicate that she is 
aware that the appeal involves the RO's assignment of an 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the appellant in recharacterizing the issues 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluations assigned.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, or system, 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).


II.  Medical Evidence

The veteran's service medical records reveal that she 
suffered from hallux valgus of both the right and left great 
toes during service.  Surgical treatment was undertaken in 
1990 and 1991.  She separated from military service in 
November 1992.  In January 1993 a VA examination of the 
veteran was conducted.  Continued mild hallux valgus of the 
right foot was noted on physical examination.  X-ray 
examination revealed bilateral surgical changes in the first 
metatarsal bones with mild residual hallux valgus deformity 
on the right.  

In August 1996 another VA examination of the veteran was 
conducted.  She complained of pain in her right great toe and 
numbness in her left great toe.  Neurologic examination of 
both feet was essentially normal except for numbness and loss 
of sensation on the dorsal and plantar aspect of the left 
great toe.  Decreased range of motion of the great toes was 
noted bilaterally.  The right second toe was noted to be 
dorsally contracted and did not touch the floor when walking.  
Gait examination revealed that she walked without any limp 
and did not complain of pain with walking.  No abnormalities 
of the veteran's ankles were noted.  X-ray examination 
revealed changes consistent with the previous surgeries.  No 
arthritic component was noted.  

In September 1996 another surgical procedure was conducted on 
the veteran's right great toe.  The fastening screws from 
prior surgery were removed and revision of the right second 
toe was conducted.  VA treatment records reveal follow-up 
treatment was conducted as a result of the surgery.  

In January 1997 another VA Compensation and Pension 
examination of the veteran was conducted.  The veteran 
complained of pain of her right great toe and numbness of her 
left great toe.  Neurologic examination of the feet was 
normal with the exception of dull perception to stimuli to 
the left hallux.  Scars from prior surgeries were noted on 
both great toes with the scar on the right being 
hypertrophic.  She had pain of range of motion of the great 
toes bilaterally with dorsiflexion to 30 degrees and plantar 
flexion to 5 degrees bilaterally.  Pain to palpation was 
noted to be worse on the left than the right.  Gait 
examination was normal with no indication that the service 
connected hallux valgus disabilities interfered with the 
veteran's ability to walk.  The diagnosis indicated 
degenerative joint disease, arthritis.  However, none of the  
radiology reports of record reveal any indication of 
arthritis on x-ray examination.  

III.  Analysis

A.  Rating Schedule

The service connected right and left hallux valgus 
disabilities are currently rated as 10 percent disabling each 
under diagnostic code 5280.  That rating contemplates either 
severe hallux valgus if equivalent to amputation of great toe 
or hallux valgus which has been operated on with resection of 
the metatarsal head.  The 10 percent rating is the only 
rating assignable under this code.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5280 (1998).   

Generally, all disabilities , including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any on of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In the instant case the RO has also assigned a 10 percent 
rating for each toe for the residual surgical scars under 
diagnostic code 7804.  Those rating contemplate superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7804 (1998).

The veteran is receiving the maximum disability rating of 10 
percent for both her right and her left hallux valgus 
disabilities.  She is also receiving an additional 10 percent 
rating for each toe for her residual surgical scars.  The 
veteran is receiving the maximum disability ratings 
assignable.  The Board has considered an additional rating 
for arthritis.  However, the radiology reports of record do 
not reveal any confirmed diagnosis of arthritis which would 
be required to support such a disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Upon review of the 
evidence of record the Board finds that the veteran is 
receiving the maximum disability rating assignable under the 
rating schedule.  As such, the preponderance of the evidence 
is against an increased rating under the rating schedule. 

B.  DeLuca

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent ratings for her service-connected hallux 
valgus disabilities.  The veteran is also receiving 
additional 10 percent ratings for the residual surgical 
scars.  The Board has considered the veteran's claim for an 
increased rating for her musculoskeletal disabilities under 
all appropriate diagnostic codes, and found no other codes 
appropriate to the veteran's disability.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1998).  This has 
been accomplished in the present case as the veteran is 
assigned a 10 percent disability rating for each hallux 
valgus disability.  Moreover, although the Board is required 
to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

C.  Extra-Schedular Basis

The veteran claims that her hallux valgus disabilities 
present an exceptional disability picture for which the 
rating schedule is inadequate.  She indicates that she has 
difficulty walking and standing as a result of her hallux 
valgus disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the  Under 
Secretary for Benefits, or the Director of Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1996).  Similar procedures may be followed under 4.16(b) 
where a veteran's service-connected disability ratings do not 
meet the percentage requirements of 4.16(a) but the RO finds 
that the veteran is nevertheless unemployable by reason of 
service-connected disabilities. 38 C.F.R. § 4.16(b) (1996).

Pursuant to the Board's July 1996 remand, the RO adjudicated 
the issue of entitlement to extra-schedular evaluations 
pursuant to 38 C.F.R. § 3.321 (1998), and found that 
entitlement was not warranted. The Board agrees. The evidence 
of record reflects that the schedular evaluations are 
adequate to compensate the appellant's service-connected 
hallux valgus disabilities.  Specifically, the rating 
schedule contemplates  hallux valgus which has been operated 
on with resection of the metatarsal head.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5280 (1998).  This is exactly the 
disability that the veteran suffers.  Her disability is an 
exact match with that indicated in the rating schedule.  
Also, the record does not demonstrate exceptional or unusual 
disability pictures for the above disabilities which are 
shown to be incompatible with the regular schedular criteria.  
While the appellant indicates difficulty with walking and 
standing, this is not supported by the medial evidence of 
record.  Also the record does not reflect that the veteran's 
hallux valgus disabilities, alone, are productive of 
interference with employment beyond that which is 
contemplated by their schedular disability evaluations.  
Furthermore, there is no evidence to establish that these 
disabilities have required frequent and/or extended periods 
of hospitalization or a continuing course of outpatient 
treatment such to serve as a basis to remove them from the 
realm of consideration pursuant to the regular schedular 
criteria. 38 C.F.R. § 3.321(b)(1) (1998).  The RO has 
obtained a large number of VA hospital and outpatient 
treatment records.  However, most of these records deal with 
treatment for disabilities unrelated to the veteran's service 
connected right and left hallux valgus disabilities.  As 
such, the Board finds that the veteran's service connected 
hallux valgus disability is adequately rated under the 
regular schedular criteria.  This case does not present an 
exceptional or unusual disability picture warranting referral 
for an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) 
(1998).









	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of in excess of 10 percent for 
service connected right hallux valgus is denied.

A disability rating in excess of in excess of 10 percent for 
service connected left hallux valgus is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

